DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
                The action is in response to amendments filed on 07/03/2022. Claims 1, 7, and 13 have been amended. Claims 6, 18, and 20 have been cancelled. Claims 1, 7, 9, and 13 are pending and examined below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“a means for measuring a motion signal” in claim 7, motion sensor 408 on page 4 of Specifications.
“a means for stimulation” in claim 7, a vibration motor or visual light stimulation source on pages 5-6 of Specifications.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim recites “generating a prediction of bruxism”; “generating a stimulation based on said bruxism event prediction” and  “said processor adjusts stimulation based on the effectiveness of preceding stimulations”.  However, the claim does not state how this is accomplished and Specification does not provide the steps indicating how the bruxism determination is based on the cited data and instead simply repeats the language that the determination is based on the data. In the Specification, paragraph [0077] states a neural network is used, but does not articulate how the neural network is particularly used nor does the Applicant give any indication how the neural network is trained on data to function as intended. Instead the claim recites the intended result without sufficient details to indicate how the result is obtained. As such claim 1, and claims dependent thereof, are rejected for fails to meet the 35 USC 112(a) written description requirement. See MPEP 2161.01, which states:
“original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”
Regarding claim 7, similar to claim 1, the claim recites the limitations of “generating a prediction of bruxism”; “generating a stimulation based on said bruxism event prediction”  “said processor adjusts said stimulation based on the effectiveness of preceding stimulations”. As discussed above the claim recites the intended result without sufficient details to indicate how the result is obtained. As such claim 7, and claims dependent thereof, are rejected for fails to meet the 35 USC 112(a) written description requirement. See MPEP 2161.01

Response to Arguments
Applicant’s arguments, filed 07/03/2022, with respect to 35 USC 112(b) rejections and claims objections have been fully considered and are persuasive.  The 35 USC 112(b) rejections and claims objections have been withdrawn. 

Applicant's arguments filed 07/03/2022 regarding 35 USC 112(a) rejections of claims 1 and 7 have been fully considered but they are not persuasive. 
Applicant argues that one of ordinary skill in the art would understand how the device and method would be capable of generating a prediction of a bruxism event. Specifically, Applicant cites paragraphs [0065]-[0066] of the Instant Application which predicts bruxism events using a neural network based on motion sensor data, heart pulse data, and previous data from a bruxism pattern detector. Further Applicant asserts that the use of neural networks is well known in the art, and thus one of ordinary skill in the art would understand how the device and method would be capable of generating a prediction of a bruxism event. Examiner respectfully disagrees. 
As stated above in MPEP 2161.01 a claim may have a written description issues “when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail”. Here, though the Specification broadly states that bruxism events can be predicted using a neural network based on motion sensor data, heart pulse data, and previous data from a bruxism pattern detector, the Specification fails to state with particularity how that is accomplished. For instance the Specification is lacking any description as to how these factors are used to predict a bruxism event. Further though neural networks may be known, it is not known how they are used in the context of predicting a bruxism event using the measured data of motion sensor data, heart pulse data, and previous data from a bruxism pattern detector. Lastly, with regards to the assertion that “the use of neural networks is well known in the art, and thus one of ordinary skill in the art would understand how the device and method would be capable of generating a prediction of a bruxism event”, the Examiner notes MPEP §2161.01 states:
 “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)”
Further, the Specification does not provide sufficient written description as to how the device and method is capable of “generating a stimulation based on said bruxism event predictions” and “said processor adjusts stimulation on the effectiveness of preceding stimulations” as they are based off of generating a prediction of bruxism. 
As such Applicant’s argument is unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792